                           Case 1:19-cv-00199-JRH-BKE Document 44 Filed 07/21/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JABARI LUCKETT,


                  Plaintiff,                                                        JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 119-199

                  RANDALL CHAMBERS; GARRY
                  MCCORD; and NAPOLEAN JONES,


                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that in accordance with this Court's Order dated 7/21/21, Garry McCord's and Randall Chambers'

                     motions for summary judgment are Granted. Therefore, Judgment is entered in favor of defendants

                     McCord and Chambers and they are Dismissed from this civil action.




                   July 21, 2021
                                                                                John E. Triplett, Clerk of Court
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/2020
